DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 6/10/2019 were accepted.


Claim Objections
Claims 14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
The response filed on 6/24/2021 has been entered and made of record. Claims 1-11, 16-26, and 31-35 are amended. Claims 1-35 are pending.
Previous rejections to claims 1-13, 15-28, and 30-35 have been removed and new rejections have been made as necessitated by amendments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-11, 13, 16-18, 20-26, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al (US 20030014442 A1; filed 7/5/2002) in view of Duo (Duò, Matteo. “If I Update My WordPress Theme/Plugin, Will I Lose All My Customizations?” Codeable, 31 July 2018, codeable.io/updating-wordpress-theme-plugin-without-losing-customization.), WordPress (“Child Themes (Twentyseventeen).” Make WordPress Training, 31 May 2017, make.wordpress.org/training/handbook/lesson-plans/theme-school/child-themes/child-themes-twentyseventeen/#why-use-a-child-theme.), and White et al (US 8239820 B1; filed 7/17/2006).
Note: The Wordpress citation merely provides additional details regarding the child themes as described by Duo.


 1. A computer-implemented method comprising: receiving, at an e-commerce platform (Shiigi, paragraph 37: “the invention may be similarly used for Web applications … for e-commerce enterprise applications”), a change request that results in a theme master file change for rendering page data, wherein the theme master file change results in a change from a first theme master file to a second theme master file … (Shiigi, paragraph 50: “An example of template definition is shown in FIG. 3, illustrating how inheritance, overriding of objects between templates, and customization at extended levels of the template hierarchy can be used to produce diverse webpages.” Examiner is interpreting the master template 30 as the first theme master, and the template extension 32 as the second theme master); determining, by an override resolution engine,… data of the first theme master file that can carry over to the second theme master file; and applying, by the override resolution engine, the determined override data to the second theme master file (Shiigi, paragraph 51: “In Step 2, the Template Extension 32 inherits the structure of the Master Template 30 but includes three changes” The inherited features from the master template 30 are being interpreted as the override data from the first master configuration, while the changes from the template extension 32 are changes brought about by the selection of the second master configuration).
However, Shiigi does not disclose a first and second theme master file… identifying override data in a file of the first theme master file; determining, by an override resolution engine, the override data in the first theme master file that can carry over to the second theme master file.
White et al teaches a first and second theme master file with override data (White et al, column 12, lines 41-50: “When a profile is imported, the contents of the XML document are merged with the data that is already in the conformance system instance. The import process examines each rule and profile individually. If that rule or profile does not exist in the importing artifact repository, the rule or profile is added to the server and marked read-only. If that rule or profile does exist in the importing server and the version in the XML document is newer, the copy in the server is updated. The updated 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined White and Shiigi such that a single configuration file is maintained. This would have enabled the invention to only have to maintain a single document that contains the important configuration options that can then be stored or shared (White et al, column 12, lines 34-40: “When a profile is exported from the system, it is represented as an XML document. The XML document contains the definitions of all the rules in the profile, including their declarative patterns and imperative code as well as relevant descriptive information. The XML document also includes a definition of the profile itself, namely the rules it contains and their severity level.”).
Yet, Duo teaches identifying override data in a file of the first theme master; determining, by an override resolution engine, the override data in the first theme master that can carry over to the second theme master (Duo, Updating WordPress websites with theme customizations: “When a new update is rolled out… you can safely upgrade your parent theme and keep taking advantage of all the customizations bundled with your child theme.” Examiner is interpreting the first theme master as the pre-update theme (parent+child set of files), the second master theme as the updated theme, and the override data as the customizations made to the child theme; WordPress, Introduction: “A Child Theme is a theme that overrides and adds elements to another theme (the “Parent” theme) without touching any of the Parent Theme’s code. When the Parent Theme is updated, your changes in the Child Theme will be preserved.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo such that some data can be maintained when 

With regards to claim 2, which depends on claim 1, Shiigi discloses wherein the change request is a request to change an online store theme master (Shiigi, paragraph 39: “Templates (including a master template and extensions) are structural elements that define the visual and programmatic structure of a webpage or set of webpages for a particular Web site application, by specifying the formatting of the webpages and the content objects that will appear or be used on the webpages.”).
However, Shiigi does not disclose a theme master file.
White et al teaches a theme master file. (White et al, column 12, lines 41-50: “When a profile is imported, the contents of the XML document are merged with the data that is already in the conformance system instance. The import process examines each rule and profile individually. If that rule or profile does not exist in the importing artifact repository, the rule or profile is added to the server and marked read-only. If that rule or profile does exist in the importing server and the version in the XML document is newer, the copy in the server is updated. The updated copy has the same read-only or read-write value as the copy of the rule that it overwrites.” The original XML file is interpreted as the first theme master file, the XML file that has been updated with the import data is interpreted as the second theme master file, and the override data is interpreted as the rule/profile data that is maintained from the imported file).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined White and Shiigi such that a single configuration file is maintained. This would have enabled the invention to only have to maintain a single document that contains the important configuration options that can then be stored or shared (White et al, column 12, 


With regards to claim 3, which depends on claim 1, Shiigi discloses wherein the change request further results in a change of a theme master configuration from a first theme master configuration to a second theme master configuration (Shiigi, paragraph 39: “Templates (including a master template and extensions) are structural elements that define the visual and programmatic structure of a webpage or set of webpages for a particular Web site application, by specifying the formatting of the webpages and the content objects that will appear or be used on the webpages.”).


With regards to claim 5, which depends on claim 1, Shiigi discloses wherein the override data is the result of a change to the first theme master (Shiigi, paragraph 53: “If the format or structure of a webpage or the objects contained therein need to be changed, a template can be changed once or overridden in an extension, and the change will be inherited in any subsequent extensions or documents. If an object in a webpage needs to be changed (for example to reflect a change in the HTML standard), the object is changed only once and the change will automatically be reflected (incorporated) everywhere the object is used”).

With regards to claim 6, which depends on claim 5, Shiigi discloses wherein the change to the first theme master is an added data element (Shiigi, paragraph 119: “The Object Model supports .

With regards to claim 7, which depends on claim 5, Shiigi discloses the change to the first theme master (Shiigi, paragraph 53: “If the format or structure of a webpage or the objects contained therein need to be changed, a template can be changed once or overridden in an extension, and the change will be inherited in any subsequent extensions or documents. If an object in a webpage needs to be changed (for example to reflect a change in the HTML standard), the object is changed only once and the change will automatically be reflected (incorporated) everywhere the object is used”).
However, Shiigi does not discloses wherein the change … is a removal of a data element. 
Duo/Wordpress teaches wherein the change … is a removal of a data element (Wordpress, Adding new Templates: “Let’s say you want to add a new Template without a sidebar” Exercises: “Make a new template for the home page with no sidebar.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that some data can be maintained when the template or theme is changed, such as the removal of an element. This would have enabled the invention to maintain a user’s custom settings whenever an update is required or a change is made (Duo, paragraph 1: “Are you worried that some update might wipe out all your freshly deployed new features from your custom plugin?”).

With regards to claim 8, which depends on claim 5, Shiigi discloses the change to the first theme master (Shiigi, paragraph 53: “If the format or structure of a webpage or the objects contained therein 
However, Shiigi does not disclose wherein the change … is a reordering of at least one data element of a plurality of data elements. 
Duo/Wordpress teaches wherein the change … is a reordering of at least one data element of a plurality of data elements (Wordpress, Overriding the Parent Theme’s CSS: “The Child Theme’s style.css file will override any styles in the Parent Theme’s style.css file that have the same selectors.” Since only a single element is being “reordered”, examiner is interpreting a rearrangement of the presentation of the element via the child theme’s css as sufficient to teach the limitation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that some data can be maintained when the template or theme is changed, such as the reordering of an element. This would have enabled the invention to maintain a user’s custom settings whenever an update is required or a change is made (Duo, paragraph 1: “Are you worried that some update might wipe out all your freshly deployed new features from your custom plugin?”).
 

With regards to claim 9, which depends on claim 5, Shiigi discloses wherein the override data is represented by a master override model that captures an intent of the change to the first theme master (Shiigi, paragraphs 8-9: “(a) defining a template for an intended document which specifies aspects of structure and content that the intended document is to have; (b) defining at least one template extension for the intended document in a hierarchy with the template which specifies other aspects of .

With regards to claim 10, which depends on claim 5, Shiigi discloses wherein the override data comprises a plurality of changes to the first theme master, wherein the override resolution engine applies a weighting to determine an order for rules application with respect to the plurality of changes (Shiigi, paragraph 50: “An example of template definition is shown in FIG. 3, illustrating how inheritance, overriding of objects between templates, and customization at extended levels of the template hierarchy can be used to produce diverse webpages.” Note: The “weighting” could be interpreted as a binary yes/no which results in the order of overriding or assigning objects as shown in steps 2 and 3 of figure 3).


With regards to claim 11, which depends on claim 1, Shiigi does not disclose determining a modifying characteristic of the override data; and applying a resolution rule to rendering the page data based on the second theme master and the modifying characteristic (Shiigi, paragraph 50: “An example of template definition is shown in FIG. 3, illustrating how inheritance, overriding of objects between templates, and customization at extended levels of the template hierarchy can be used to produce diverse webpages”).

With regards to claim 13, which depends on claim 11, Shiigi discloses wherein the modifying characteristic is a placement characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the placement characteristic (Shiigi, abstract: “Extensions descend from either a template or another extension, and can expand upon the number of tags specified in a parent, add additional formatting to the layout, and/or refine the definition of tags that already exist in the inheritance hierarchy”; Shiigi, Fig 3 shows overridden objects such as 36C’ among the plurality of objects; The resolution rules determine which version of the object is placed (36C or 36C’) and the placement characteristics could be interpreted as the formatting in the layout or another overridden feature of the object as disclosed in Shiigi).

Claims 16-18, 20-26, 28 recite substantially similar limitations to claims 1-3, 5-11, and 13 respectively and are thus rejected along the same rationales.

Claim 31 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

With regards to claim 32, which depends on claim 31, Shiigi discloses wherein the result is display of an online store based on the second theme master (Shiigi, paragraph 17: “The object tags are replaced by content objects when the template is rendered into a web page”; paragraph 37: “the invention may be similarly used for Web applications developed in the .NET development environment offered by Microsoft Corp., Redmond, Wash., for e-commerce enterprise applications”).






Claims 4, 12, 15, 19, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al in view of Duo and White et al, and further in view of Adobe (“InDesign Help / Master pages”; Adobe; <https://helpx.adobe.com/indesign/using/master-pages.html>; published Feb. 19, 2014). 

With regards to claim 4, which depends on claim 1, Shiigi does not disclose wherein the change request further results in a change of a page master from a first page master to a second page master.
However, Adobe teaches wherein the change request further results in a change of a page master from a first page master to a second page master (Adobe, Base on master on another: “You can create a master variation that is based on and updates with another master (called the parent master) within the same document. The master spreads based on the parent master are called child masters. For example, if your document has ten chapters that use master spreads that vary only slightly, base all of them on a master spread that contains the layout and objects common to all ten. This way, a change to the basic design requires editing just the parent master instead of editing all ten separately.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Adobe such that the master template, or page master, can be changed to a second master. This would have allowed the user to “override parent master items on a child master to create variations on a master… This is a powerful way to keep a consistent yet varied design up to date.” (Adobe, Base on master on another).

With regards to claim 12, which depends on claim 11, Shiigi does not disclose wherein the modifying characteristic is a type characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the type characteristic.
wherein the modifying characteristic is a type characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the type characteristic (Adobe, Override or detach master items: “Overriding a master item puts a copy of it on the document page without breaking its association with the master page… Attributes you can override for a master page object include strokes, fills, contents of a frame, and any transformations (such as rotating, scaling, shearing, or resizing), corner options, text frame options, lock state, transparency, and object effects.” Since “type characteristic” isn’t really properly defined, examiner can interpret the objects that have been overwritten as a type of object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Adobe such that content of the master template can be selectively overwritten via resolution rules. This would have allowed the user to “override parent master items on a child master to create variations on a master… This is a powerful way to keep a consistent yet varied design up to date.” (Adobe, Base on master on another).

With regards to claim 15, which depends on claim 13, Shiigi discloses wherein the placement is determined by an ordered position of the at least one element of the plurality of page data elements (Shiigi, Fig 3 shows an example placement of assigned and overridden objects. The “ordered position” could refer to the set positions of the objects in the templates, or could also be interpreted as how the tags in the master tag list are ordered – see paragraphs 18 and 83-84).

Claims 19, 27, and 30 recite substantially similar limitations to claims 4, 12, and 15 respectively and are thus rejected along the same rationales.


 Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al in view of Duo and White et al, and further in view of Farouki et al (US20160092404A1; filed 9/30/2014).

With regards to claim 33, which depends on claim 32, Shiigi does not disclose yet Farouki et al teaches the graphical user interface further comprising a feedback input for providing corrections to the rendering of the page data (Farouki, abstract: “obtaining and processing intent-based feedback… The feedback may include overriding feedback that overrides the intent interpretation used in the layout, and/or intent feedback that changes or adds more intent data for the content data.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the merchant can provide feedback regarding the web page rendering. This would have allowed the web page to be “presented in a way that is consistent with the author's intentions” (Farouki et al, paragraph 3).

	With regards to claim 34, which depends on claim 31, Shiigi does not disclose yet Farouki teaches the graphical user interface further displaying a confidence score associated with rendering the page data based on the second theme master (Farouki et al, paragraph 5: “Each of the templates may be scored according to a set of heuristic rules, and the template having the highest score may be selected as the generated layout”; paragraph 94: “From operation 704, the routine 700 proceeds to operation 706, where a score is computed for each of the candidate layouts 304.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the invention provides a score for the quality of the templates. This would have enabled the invention to compare the scores of multiple candidate layouts to determine the layout that is best suited for rendering to the user (Farouki, 

With regards to claim 35, which depends on claim 31, Shiigi does not disclose yet Farouki teaches the graphical user interface further displaying a ranking of pages based on the second theme master (Farouki et al, paragraph 5: “Each of the templates may be scored according to a set of heuristic rules, and the template having the highest score may be selected as the generated layout”; paragraph 94: “From operation 704, the routine 700 proceeds to operation 706, where a score is computed for each of the candidate layouts 304.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the invention provides a ranking of the quality of the templates. This would have enabled the invention to compare the scores of multiple candidate layouts to determine the layout that is best suited for rendering to the user (Farouki, paragraph 97: “the candidate layout 304 having the highest score may be selected as the layout 304 for the content data 114, and stored in the layout-ready view model 216 along with the content data 114 for rendering”).




Response to Arguments
Applicant’s arguments filed 10/1/2021 with respect to claims 1-35 regarding the new amendments have been considered but are moot because the new ground of rejection does not rely on 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nauerz et al (US 20120079400 A1): Takes user preferences for an interface, and enables the reordering of content and rendering according to the preference data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178